Citation Nr: 1758191	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-09 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left heel spur. 

2.  Entitlement to an initial compensable disability rating for service-connected right heel spur. 

3.  Entitlement to an initial compensable disability for service-connected hypertension. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected insomnia. 


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to July 2011.  The Veteran appears to have also served on active duty from July 1983 to May 1990, but the service documents verifying such service are not of record.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2016.  A transcript of that hearing has been associated with the electronic record.

Also developed for appellate consideration were the issues of entitlement to service connection for sleep apnea and plantar fasciitis.  In a November 2016 rating decision, the RO granted service connection for obstructive sleep apnea and bilateral plantar fasciitis.  This represents a full grant of the benefits sought, and these issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned to these disabilities, thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, the only issues remaining for appellate consideration are those listed on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  Relevant documents are contained in both LCM and VBMS.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, a remand is required to obtain outstanding private treatment records and to schedule the Veteran for a VA examination of his service-connected left and right heel spurs.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. 
§ 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  During the October 2016 Board hearing, the Veteran stated that he had only sought treatment for his disabilities from the McLaren Medical Group, notably for his hypertension since 2008.  After the hearing, VA received laboratory reports from the above-cited medical provider, dated in March 2012 and there are a few scattered records from that provider.  Thus, it appears that most of the treatment records are not associated with the claims file. Such records should be secured on remand.  

In addition, and with respect to the claims for initial compensable ratings for right and left heel spurs, a remand is required for an adequate examination.  A VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Section 4.59 is "applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Here, the Veteran's left and right heel spurs are rated under Diagnostic Codes 5284-5015.  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative except for gout, which is rated under diagnostic code 5002.  In the Veteran's case, Diagnostic Code (DC) 5284, is the diagnostic code that is used to rate limitation of foot motion.  38 C.F.R. § 4.71a, DC 5201 (2017).  After a review of the Veteran's VA July 2013 VA foot examination, the Board has determined that an additional VA examination is warranted to determine the extent of the Veteran's right and left heel spur symptomatology in light of Correia.

Further, while on remand, the RO will have the opportunity to review additional evidence associated with the claims file after the most recent SOC in 2013.  Although the automatic waiver provisions apply to this appeal, some of the evidence was gathered by VA, and not submitted by the Veteran.  See 38 C.F.R. 
§ 20.1304 (2017).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining any additional authorization and information from the Veteran, contact the McLaren Medical Group, and request all treatment records of the Veteran.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left heel spurs.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ) and must also identify the current nature and severity of all manifestations of the Veteran's right and left heel spurs.  The examiner is then asked to identify and describe all symptoms and all manifestations attributable to each diagnosis. The examiner must try to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected right and left heel spurs from those attributable to any other diagnosed disability.

The examiner must record the range of motion of the right and left feet observed on clinical evaluation in terms of degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination in either foot. If there is evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such begins, as well as whether such results in any loss of range of motion of either foot.  If such cannot be determined, the examiner must elicit from the Veteran a full description of all flare-ups and functional loss.

The examiner must record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of each foot.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the right and left feet. In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion of each foot is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should characterize the Veteran's right and left heel spurs as a moderate, moderately severe or severe foot disability.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the most current DBQ.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected insomnia.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the most current DBQ.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the initial rating claims, and that the consequences for failure to report for a VA examination without good cause may include denial of these claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the initial rating claims must be readjudicated.  If any claims remains denied, the RO must issue a SSOC that addresses all evidence received since issuance of an August 2013 SOC to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

